COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-12-00372-CV
Trial Court Cause
Number:                    1154895
Style:                     KTRK Television, Inc.("KTRK")
                           v Theaola Robinson
Date motion filed*:        February 22, 2013
Type of motion:            Emergency Motion to Stay
Party filing motion:       Appellant
Document to be filed:      n/a

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Trial is stayed pending further action of this Court.


Judge's signature: /s/ Jim Sharp
                           Acting individually         Acting for the Court

Panel consists of

Date: February 22, 2013